Brown, Justice,
remarked, that it had been the practice in this district to allow a per eentage in addition to the costs allowed by the Code, in every case where there has been a trial > that if the defendant, by his pleading, put the plaintiff to extra *94expence in preparing for trial, he has no ground to complain, if the court shall impose upon him costs sufficient to remunerate the plaintiff that expence. This was the obvious meaning and design of the Code. But he wished the bar expressly to understand, that such per centage will not be allowed for the purpose of paying counsel fees to lawyers from New-York or anywhere else, generally. The allowing of a per centage depends upon the circumstances of each particular case—there cannot necessarily be any fixed general rule upon the subject. That this was an ordinary and plain case, and he would allow to the plaintiff one and a half per cent, on the amount of the verdict, and this without the costs of the motion. Costs of such motions have not been, and he thought should not be allowed.